           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

JIMMY NIXON
Reg. #12863-116                                              PLAINTIFF

v.                      No. 2:18-cv-120-DPM

A. RENDON, Guard, Forrest City
Low; and ROBERT T ANZY, AMY
BOULWARE, C. MARUKA, P. BENSON,
and J. HAWKINS, all individually and
in their official capacities                             DEFENDANTS

                               ORDER
     Unopposed recommendation, NQ 57, adopted.        FED. R. CIV. P.   72(b)
(1983 addition to advisory committee notes). Motion for summary
judgment, NQ 46, granted.      Nixon's amended complaint will be
dismissed without prejudice for failure to exhaust.
     So Ordered.

                                D.P. Marshall Jr.
                                United States District Judge
